Citation Nr: 1759530	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hearing loss.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.  The Veteran died in April 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant is the Veteran's surviving spouse.  She has been substituted for the Veteran for the hearing loss rating appeal that was pending at the time of his death.

In February 2017, the appellant testified at a Board video conference hearing before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence (statements and photographs), for which she waived initial review by the RO.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's hearing loss was manifested by no worse than level II hearing impairment in the right ear and level I hearing impairment in the left ear.

2.  The Veteran had service-related disability that contributed substantially or materially to his death.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for hearing loss were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Hearing Loss

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In cases of exceptional hearing impairment, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined, separately for each ear, from either Table VI or Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average"), whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, either Table VI or VIa will be used, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Analysis

In a June 2010 notice of disagreement, the Veteran contended that other people complained that he had hearing loss and that he needed a hearing aid.  At the February 2017 Board hearing, the appellant similarly contended that she witnessed a worsening of the Veteran's hearing loss such that other people would compensate by just speaking very loud.

The Veteran was afforded a VA examination, with puretone audiometry measurements and Maryland CNC Test results, in February 2010.  At the February 2010 examination puretone threshold measurements in decibels were reported as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
45
45
55
45
LEFT
30
40
45
50
41.25

The average puretone thresholds were 45 in the right ear and 41.25 in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 84 percent in the right ear and 96 percent in the left ear.  The audiometric results correspond to level II hearing in the right ear and level I hearing in the left ear.  See 38 C.F.R. § 4.85(h).  The level II and level I numeric designations in the right and left ears, respectively, results in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

The evidence also includes a private audiological evaluation from June 2010, and puretone threshold measurements, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
30
40
50
50
42.5
LEFT
35
45
50
55
46.25

The average puretone thresholds were 42.5 in the right ear and 46.25 in the left ear.  It is unclear from the private evaluation if speech discrimination was measured specifically using the Maryland CNC Test, and thus, the private evaluation is not valid for rating purposes.  In any case, the private evaluation would not have led to a compensable rating because it revealed speech discrimination scores of 92 percent in the right ear and 84 percent in the left ear, which correspond to level II and level I numeric designations in the right and left ears, respectively.  See 38 C.F.R. § 4.85(h).  These numeric designations result in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

Therefore, the only valid audiometric results of record show that a rating in excess of zero percent was not warranted for service-connected hearing loss.

In the Veteran's submitted statements and the appellant's hearing testimony, it has been asserted that the Veteran's hearing loss resulted in difficulty hearing people and people complained about his hearing loss.  The symptoms alone did not result in compensable ratings as they were effects of his underlying hearing loss, which were shown to have been at a noncompensable level.

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the claim for an initial compensable rating for hearing loss, the benefit-of-the-doubt rule is not applicable here.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Accordingly, an initial rating in excess of zero percent for the Veteran's service-connected hearing loss was not warranted, and thus, the appeal is denied.

II. Cause of Death

Legal Criteria

When a veteran dies from a service-connected disability, the veteran's surviving spouse may be entitled to disability and indemnity compensation (DIC) benefits for the cause of death.  38 U.S.C. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially or materially to the veteran's death.  38 C.F.R. § 3.312.  Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection was in effect during the veteran's lifetime was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. (observing that "where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the veteran's death").

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially or materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

Analysis

At the Board hearing, the appellant contended that the Veteran's cause of death was due to disease related to in-service herbicide agent exposure in Vietnam.

The Veteran died in April 2012, and his death certificate shows the immediate cause of death as cardiorespiratory arrest, with underlying causes listed as probable myocardial infarction and diabetes mellitus type II.

At the time of the Veteran's death, service connection was established only for hearing loss and tinnitus.  The record does not raise the theory that these disabilities caused or contributed to his death.  Nevertheless, the Veteran's death may be service connected based on the evidence even if the disability in question was not service connected during his lifetime.

The Board must first determine if the Veteran had a disease that was related to service.  In this regard, the Board notes that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease and type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  Because at least one of the underlying causes of the Veteran's death was diabetes, the question in this case is whether the Veteran's diabetes warrants such presumptive service connection.

The appellant testified at the Board hearing that the Veteran went on land in Vietnam during service and that he was a plane captain who had to go on land in Vietnam to check on a plane, which resulted in exposure to herbicide agents such as Agent Orange.  The appellant submitted a February 2017 statement from the wife of the Veteran's friend and fellow soldier, supporting the appellant's contention that the Veteran went on land in Vietnam in order to secure a plane because of his expertise.

The Veteran's DD Form 214 shows that his military occupational specialty in the United States Navy included jet aircraft servicer, which is consistent with the appellant's contentions regarding the Veteran's duties.  Additionally, the Veteran's service personnel records include the following records supporting that the Veteran set foot on land in Vietnam: October 1964 commendation detailing the Veteran's participation in the retaliatory air strikes against North Vietnamese patrol-torpedo boats and their supporting facilities; October 1964 commendation for performance of duties indicating that the Veteran spent half a year aboard ship (U.S.S. Ticonderoga and U.S.S. Constellation) and that such duties included a "period ashore" and a three-week period of air-to-ground ordnance experimentation.

Therefore, after resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record, to include lay evidence consistent with the circumstances of the Veteran's service, reflects that the Veteran set foot on land in Vietnam during his service.  Accordingly, the Board concludes that the Veteran was presumptively exposed to herbicides while on active duty because there is no affirmative evidence to the contrary.  See 38 U.S.C. § 1116.  This finding pertains to the specific circumstances of the Veteran in this case only.

Diabetes mellitus is a condition presumptively associated with in-service herbicide exposure pursuant to 38 C.F.R. §§ 3.307, 3.309(e), and there is no affirmative evidence showing that the Veteran's diabetes was not related to herbicide exposure and instead related to some intercurrent cause.  Further, the evidence shows that the Veteran's diabetes mellitus was an underlying cause of his death.  Thus, the probative weight of the evidence indicates that service connection for diabetes is warranted.  Furthermore, the Board finds that the evidence is at least in a state of equipoise as to whether the Veteran's diabetes contributed substantially or materially to the Veteran's death caused by cardiorespiratory arrest.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  The Board finds that at least a state of relative equipoise has been reached as to whether the Veteran had service-related disability that contributed to his death.  Therefore, the benefit-of-the-doubt rule applies, and service connection for the cause of the Veteran's death is warranted here.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

An initial compensable disability rating for the Veteran's hearing loss is denied.

Service connection for the cause of the Veteran's death is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


